Citation Nr: 0205174	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.C., D.T., B.F. and R.R.


ATTORNEY FOR THE BOARD

M. Herman, Counsel
INTRODUCTION

The veteran had active military service from January 1958 to 
October 1961, from December 1963 to August 1964 and from 
November 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the VA Medical and Regional 
Office Center (MROC) in Fargo, North Dakota.  Although a 
conservator has been appointed, the conservator is not 
prosecuting the appeal.  The veteran testified before the 
undersigned member of the Board at a hearing held in 
Washington, DC, in June 1998.  In September 1998, the Board 
issued a decision which denied restoration of competency 
status for VA benefits purposes.  The veteran appealed the 
September 1998 decision, and in June 1999, the United States 
Court of Appeals for Veterans Claims (Court), in a memorandum 
decision, vacated and remanded the Board's decision.  In an 
August 1999 order, the Court denied the Secretary's motion 
for reconsideration, and the Court issued a final judgment 
later in August 1999.  The matter was subsequently returned 
to the Board.  The Board remanded the matter to the MROC for 
additional development in February 2000.  In April 2002, the 
matter was returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the MROC.

2.  The veteran does not have the mental capacity to contract 
and manage his own affairs, including disbursement of funds 
without limitation.





CONCLUSION OF LAW

The veteran is not competent for VA purposes. 38 C.F.R. § 
3.353 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that subsequent to the Board's 
February 2000 Remand, the VCAA was signed into law and 
regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the VCAA and the implementing regulations pertinent to the 
issue on appeal, to include the notice and duty to assist 
provisions, are applicable to this issue.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that MROC has considered the veteran's 
claim on the merits and has informed the veteran of the 
requirements for establishing his claim for restoration of 
competency status for VA purposes.  Further, the record 
reflects that the MROC has advised the veteran of the 
evidence it considered in its determination of the issue on 
appeal.  The veteran has submitted pertinent evidence in 
support of his claim.  In addition, the MROC has made a 
concerted effort to obtain all medical evidence referenced by 
the veteran.  There is no indication, nor has it been 
contended, that there are any outstanding medical records 
which could be obtained to substantiate the veteran's claim.  
The MROC has provided the veteran with multiple VA 
examinations for the purpose of determining his competency.  
A field examination has also been conducted.  Further, 
pursuant to 38 C.F.R. § 3.353(b), the record shows the 
veteran's representative was present during his most recent 
personal hearing before the MROC in September 2001, and that 
the MROC has furnished copies to his representative of all 
recent correspondences it has had with the veteran's 
conservator.  

In sum, all available evidence and information necessary to 
substantiate the claim has been obtained and there is no 
further action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA and 
the implementing regulations.  The Board will therefore 
address the merits of the claim.

II.  Factual Background

Review of the record shows that the veteran is service 
connected for paranoid schizophrenia, which is rated as 100 
percent disabling, and that he has been rated incompetent for 
VA purposes from October 1991.  The record discloses that the 
veteran has a lengthy history of hospitalizations for 
psychiatric problems.

On file in support of the veteran's claim is a March 1994 
statement by 
Dr. J. Lausterer.  Dr. Lausterer indicated both that he 
believed the veteran is capable of managing or directing the 
management of benefits in his own best interest and that he 
is unsure of same.  He explained his contradictory statements 
by indicating that he is not adequately acquainted with the 
veteran to make a statement, but that the veteran's son 
assured him that his father is competent.

The veteran was afforded a hearing before a hearing officer 
at the MROC in December 1994, at which time he testified that 
he receives his medications through VA, but seeks treatment 
through his family physician; he reported that he takes his 
medications without supervision.  With respect to the 
veteran's finances, his conservator testified that he 
controls all of the veteran's income, which he uses to pay 
bills, and that he distributes to the veteran a weekly 
allowance of $225.  The conservator also indicated that the 
veteran's phone bills usually exceed $200 per month, that the 
veteran had purchased four cars since 1992, and that the 
veteran had made recent unauthorized withdrawals totaling 
approximately $4,500.  He lastly reported that the veteran 
had been declared incompetent by the Cass County Court.  The 
veteran testified that he has received about 10 speeding 
tickets since 1991.

On file are statements dated in February 1995, April 1995, 
January 1996 and August 1997 by C.D. Nyhus, M.D., as well as 
medical records from the Central Dakota Family Physicians for 
October 1995 to June 1997, the practice with which Dr. Nyhus 
is affiliated.  In both the medical records and his 
statements, Dr. Nyhus essentially reports that he sees the 
veteran primarily for review of his medications, that the 
veteran is well maintained on medication for a chronic 
anxiety disorder, and that he is not aware of any misuse of 
medications by the veteran.  With respect to the issue of 
competency, Dr. Nyhus indicated in his February 1995 and 
April 1995 statements that he felt the veteran was competent 
to handle his financial benefits, but in a January 1996 
statement denied sufficient knowledge with which to make such 
a determination.  In his August 1997 statement, Dr. Nyhus 
again concluded that the veteran is capable of handling his 
financial resources.

The veteran was afforded a VA psychiatric examination in June 
1995, at which time he reported to the examiner that he was 
last hospitalized in 1992, and that he was not under 
psychiatric supervision at a mental health clinic at the 
present time, but rather saw his family physician for any 
problems.  On examination, he denied any psychotic symptoms 
or mood problems, but was guarded and evasive in his 
responses.  Psychotic symptoms were not evident and the 
veteran's cognitive functions were fairly preserved.  His 
judgment and insight were considered poor, especially as he 
apparently denied that he had mental illness or any history 
of consequent difficulties.  After reviewing the veteran's 
claims files, which the examiner noted documented a history 
of inappropriate and irresponsible expenditures of funds, the 
examiner concluded that the veteran is not capable of 
managing his benefit payments in his own best interests due 
to poor insight and judgment, as evidenced by a recent 
history of multiple speeding tickets, unauthorized 
withdrawals from his bank, large telephone bills and the 
purchase of multiple cars.  The examiner clarified that the 
veteran continues to suffer from a severe mental disorder 
which is the basis for his financial incompetency.

The veteran was afforded another hearing before a hearing 
officer at the MROC in October 1995, at which time his 
conservator confirmed that the veteran is in direct receipt 
of disability benefits from the Social Security 
Administration (SSA), based on statements by Dr. Nyhus.  He 
testified that he continues to pay the veteran's room and 
board, approximately $500 per month, and that the veteran 
pays his other expenses, apparently on a cash basis, 
including phone bills averaging $80 per month; his total 
monthly income is approximately $2,500.  The conservator 
indicated that he would have no concerns with supervised 
direct payments, but noted, historically, that when he was 
initially assigned as conservator for the veteran, the 
veteran owed at least $5,800 and had no assets; he now has 
more than $15,000 in assets.  He also testified that the 
veteran made an unauthorized bank withdrawal of $3,500 in 
1994, and has continued to make unauthorized withdrawals 
since August 1995 totaling more than $1,000, but that the 
veteran nevertheless persistently complains that he lacks 
sufficient funds despite admitting that he doles out his 
money to his family members.  The veteran testified that his 
expenses keep him close to his budget, and that if given full 
control of his VA benefits, he would pay his necessary living 
expenses.  The veteran reported that he takes his 
medications, although he denied receiving any VA psychiatric 
treatment, and indicated that he instead sees Dr. Nyhus, a 
family physician.  The veteran's daughter testified that she 
had noticed an improvement in his emotional state, although 
she remained unsure of his ability to handle his funds.

On file is a statement from a VA social worker, dated in May 
1996.  The statement indicates that the veteran has a history 
of transferring his income to his children and leaving 
himself with insufficient funds, following which he would be 
hospitalized for relapses of his mental disorder.  The social 
worker stated that he could see no observable change in the 
veteran's condition since he was determined to be 
incompetent, and concluded that he continues to manifest poor 
judgment.  In this regard, he noted that although there is 
improvement in the veteran's psychiatric disability, he 
continues to be non-compliant with psychiatric supervision, 
and he is inconsistent in taking his medications as directed.

The veteran was afforded a hearing before a hearing officer 
at the Regional Office and Insurance Center in St. Paul, 
Minnesota, in August 1996.  At that time, he denied any 
recent history of hospitalization for his psychiatric 
disability.  He indicated that he receives $700 per month in 
income, which he uses for living expenses, and that he never 
runs short of money.  He testified that he takes his 
medications, and can and does meet his financial obligations, 
but that he still has some debts which are being paid by his 
conservator.

On file are medical records from MeritCare for August 1996 to 
September 1996. The records indicate that the veteran 
presented for refilling of medications for an anxiety 
disorder.  The treating physician reported that the veteran 
rambled endlessly about the August 1996 hearing at his 
visits, and, after apparently reading the transcript thereof, 
the physician commented that one must seriously wonder about 
the veteran's competency to handle his financial affairs.

Of record are two letters, both dated in May 1997, from the 
veteran's conservator to the Cass County, North Dakota, judge 
who presumably adjudged the veteran incompetent.  The 
conservator indicated in one letter that the veteran had 
recently forged his name on bank withdrawal slips in order to 
improperly receive money.  Attached to the letter are copies 
of two withdrawal slips for April 1997 and May 1997 totaling 
$500.  In his second letter, the conservator indicated that 
the veteran currently directly receives monthly SSA 
disability benefits totaling $700, and that the veteran 
additionally receives an allowance of $175 per week of his VA 
benefits; his conservator continues to pay for his room and 
board, telephone, auto repair bills and miscellaneous 
expenses.  The conservator indicated that the veteran's 
expenditures for the last three months have exceeded his VA 
income.

Of record is the transcript of the veteran's May 1997 hearing 
before a hearing officer at the MROC.  At that time, he 
testified concerning and presented evidence of college 
courses he took in accounting and similar fields in 1968.  He 
also testified that he sees Dr. Nyhus once per month.

The veteran was afforded a VA examination by two 
psychiatrists in October 1997.  He was noted to have arrived 
before the interview acting erratically and making 
inappropriate sexual comments to a psychiatrist, who 
subsequently excused herself from further evaluation of the 
veteran.  The veteran was subsequently medicated and placed 
under supervision by security after continuing to make 
inappropriate comments and acting in an apprehensive manner.  
At the interview, the veteran was evasive regarding his 
psychiatric history, and was not considered a credible 
historian.  Nevertheless, his claims files were reviewed.

On evaluation, he appeared to be eccentric and intimidating, 
although he denied any suicidal or homicidal ideation.  He 
denied any psychotic indices and any recent history of 
alcohol or drug abuse.  He was alert, oriented and 
cooperative.  Speech was spontaneous, pressured, rapid and 
high in tone, with inappropriate laughter.  Mood was 
dysphoric and affect anxious.  The veteran's thought content 
was apparently paranoid in nature, and he was preoccupied 
with sexual fantasies, with difficulty in controlling these 
thoughts.  Concentration and attention were relatively 
intact.  The veteran reported that he used his medications 
only as needed, rather than as prescribed.

On review of the veteran's psychiatric history, the examiners 
noted that his chief problem concerned periods of confusion 
and problems with social appropriateness, as well as 
difficulty with organizing finances.  Following review of the 
medical history and evaluation of the veteran, the examiners 
determined that he is not compliant with his medications, has 
limited insight and marginal judgment, and is in need of 
psychiatric supervision.  They further concluded that, with 
respect to his ability to manage his finances, based on his 
history and the current evaluation, he would benefit from 
continued conservatorship of his disability benefits, as he 
has not shown that he can be in full charge of finances and 
making sound decisions.  He was assigned a Global Assessment 
of Functioning (GAF) score of 40.

On file is a statement, dated in November 1997, from the 
veteran in response to the October 1997 VA examination.  The 
veteran stated that he does not need psychiatric supervision, 
and that he takes sedatives as needed.

In June 1998, the veteran was afforded a personal hearing 
before the undersigned.  He testified that his expenses total 
approximately $1,600 per month, and that his income, divided 
between VA benefits and disability benefits from SSA, totals 
approximately $2,600 per month.  He indicated that he still 
directly receives his disability benefits from SSA.  The 
veteran itemized his expenses as including an average 
electric bill of $60 per month, a telephone bill averaging 
$50 per month, automobile insurance of $120 per year, and 
miscellaneous other expenses, all of which are apparently 
paid from his SSA payments.  The veteran indicated that his 
monthly rent of $500 is paid out of his VA benefits by his 
conservator, who additionally provides him with an allowance 
of approximately $170 per week.  The veteran denied any 
current debt and indicated that he follows a budget and does 
not have a credit card.  He testified that if he is allowed 
full access to his VA payments, he would place the excess 
over his financial obligations in a bank.  The veteran denied 
any recent psychiatric hospitalizations, and he denied any 
alcohol or drug abuse.  The veteran explained that his prior 
spending habits, which led to the appointment of his 
conservator, were the result of maladjustment of his 
medications, and that since that time his medications have 
been properly adjusted, and he takes his medications as 
prescribed.  He also indicated that his family physician, Dr. 
Nyhus, is not a psychiatrist or a psychologist.

Medical records and reports from J. Brandt, Ph.D. and the 
Central Dakota Family Clinic, in addition to VA treatment 
records, were associated with the claims folder.  
Significantly, in a letter dated in August 1999, Dr. Brandt 
reported that he had known the veteran for approximately 30 
years.  He said the veteran had had a history of very erratic 
behavior, which would include disappearing from school for 
long periods of time.  Dr. Brandt indicated that he had been 
contacted by the veteran for the purpose of getting a 
statement that would support his claim that he was competent 
to handle his own funds.  The veteran was noted to deny 
depression, hallucinations, and delusions.  He told Dr. 
Brandt he had been sober for 10 years.  A short mental status 
examination was conducted.  Based on the available evidence, 
Dr. Brandt opined that the veteran appeared to be capable of 
handling his finances.  

VA records show that the veteran was involuntarily committed 
for a period of time between December 1999 and February 2000.  
The commitment was eventually dropped because he was no 
longer deemed suicidal or homicidal.  He subsequently 
discharged himself against medical advice.  It was felt by 
his treating physicians that his psychiatric disorder 
affected his judgment to care for himself.  

A field investigation was conducted in August 2000.  In view 
of the veteran's history of threatening violence toward VA 
personnel, the interview was conducted at a truck stop near 
the motel where the veteran resided.  At the time of the 
visit, the veteran was oriented times three and alert.  
However, he appeared to be "high."  For instance, when he 
came into the restaurant, his arms were waving and he 
appeared extremely happy to see the field examiner.  His 
content of conversation was also not always appropriate.  He 
talked loudly and laughed inappropriately.  Further, he tried 
to bribe the examiner.  The veteran reported that his memory 
was good and that he did not abuse alcohol or drugs.  

With regard to his competency, the examiner noted that the 
veteran was aware of his income sources and amounts.  The 
veteran indicated that he received an allowance of $250 per 
week.  He said he used his allowance for the telephone, 
groceries, transportation, clothing, eating out, hair care, 
and donations to his church.  He also admitted that he gave 
money to his family members.  Statements from the veteran's 
current conservator, former conservator, and brother were 
considered by the investigator.  In this regard, both 
conservators were observed to have indicated that the veteran 
was not capable of making prudent and responsible decisions 
regarding his financial affairs.  Based on the foregoing 
information, the examiner opined that the veteran continued 
to be incapable of handling his own financial affairs due to 
his spend thrift habits and lack of good judgment and 
prudence with regard to money.  He said the need for a payee 
continued to exist.

A VA psychiatric examination was conducted in November 2000.  
The veteran denied having any psychiatric symptoms.  He said 
he had not been hospitalized for 15 years.  He reported 
taking Mellaril as needed for "dysfunction of emotional 
trauma."  He was upset with VA for fooling around with his 
life.  He laughed inappropriately and directed frequent 
sexual remarks toward the examiner and other females present 
in the waiting room.  He also attempted to kiss the 
examiner's hand.  The veteran arrived for his appointment 
one-and-a-half hours early and demanded to be seen.  He was 
abnormally loud.  He shouted "cool whiskey" and stated he 
wanted to go to Mexico.  He was unable to give any details 
pertaining to his personal history.  

On mental status examination, the veteran was casually 
dressed but a little disheveled.  He was uninhibited, loud, 
and inappropriate.  His speech was pressured moderately and 
at times incomprehensible.  There was a poverty of content of 
speech.  He was quick to become irritable and angry.  His 
mood was happy.  His affect was elated and inappropriate.  
Thought form displayed flight of ideas.  The veteran was 
preoccupied with his animosity toward VA.  He denied any 
other paranoia, delusions, or perceptual disturbances.  He 
denied thought insertion, broadcasting, ideas of reference, 
or suicidal or homicidal ideation.  Cognitive testing 
revealed that the veteran was oriented in all three spheres.  
His remote and recent memories were impaired.  He had 
reasonable calculating abilities.  Abstractions and 
similarities were impaired.  He became tangential while 
describing similarities and differences.  Judgment and 
insight were totally impaired.  The diagnoses were bipolar 
affective disorder (currently hypomanic) and history of 
paranoid schizophrenia and alcohol dependence.  

Following a review of all the claims folders and 
conversations with the veteran's brother and daughter, the 
examiner indicated that the veteran had been AMA, 
noncompliant with medications, violent toward family members 
and VA personnel, and had a history of incurring debts.  She 
said there had been instances when the veteran had become 
homeless because of his inability to meet his needs.  His 
behavior was observed to be highly abnormal and 
inappropriate.  The examiner felt that the veteran was in 
need of continued psychiatric care.  She stated he was a 
vulnerable individual and subject to giving away his money 
without being able to care for himself.  For those reasons, 
the examiner opined that the veteran was not competent to 
take care of his needs or manage his funds in a responsible 
manner or do any long-term planning.  In this regard, she 
observed that the veteran had poor insight into his illness.

The veteran was scheduled to have a personal hearing before 
the RO in February 2001.  However, the hearing evolved into a 
short informal meeting between the veteran, his 
representative, and an RO Hearing Officer.  The veteran 
indicated at that time that he wished to undergo an unbiased 
inpatient period of observation and evaluation and that he 
would withdraw his appeal if the findings from the 
observation and evaluation showed that he was not competent 
to handle his funds.  In a March 2001 letter from the RO, the 
veteran was reminded of what had transpired at the February 
2001 "hearing" and advised that an examination had been 
scheduled for later that month. 

A VA psychiatric examination was conducted in March 2001.  
The examiner noted that the veteran was to be admitted to the 
inpatient unit for observation but that during the evaluation 
he had adamantly refused hospitalization on the psychiatric 
unit.  No records were available for review for the 30-minute 
examination.  Consequently, the veteran was the primary 
source for information.  He maintained that he was feeling 
well and emotionally stable on his current regimen of 
Amitriptyline and Mellaril.  He denied experiencing 
hallucinations, delusions, or other symptoms of thought 
disorder.  He admitted to frequent feelings of frustration 
and anger toward VA.   The veteran denied ever having 
difficulties managing his funds, to include 
reckless/excessive spending, overdrawing accounts, gambling, 
or getting into excessive debt.  

On mental status examination, the veteran was alert and 
oriented times three.  He was cooperative but at times was 
tangential, circumstantial, and easily excitable.  He 
provided answers to all the questions posed to him.  His 
behavior appeared defiant and excessively direct at times due 
to his excitability and inability to calm down.  The veteran 
presented with a euthymic mood with moderate irritability.  
He had an excited affect.  He was not overly delusional and 
there were no obvious signs of psychosis or formal thought 
disorder.  The diagnosis was chronic schizophrenia of the 
undifferentiated type in remission but with residual 
irritability and excitability.  Based on the psychiatric 
interview, the examiner opined that the veteran did not 
appear to have any cognitive or memory deficit that would 
render him unable to handle his finances.  However, he said 
such a decision would be deferred and based on the detailed 
psychological testing and the history for independent 
functioning.  

An undated addendum to the examination report indicates that 
the veteran underwent psychological testing in March 2001.  
The writer of the addendum stated that he had not seen the 
veteran as a part of the evaluation.  He said the Minnesota 
Multiphasic Personality Inventory (MMPI) II was of 
questionable validity.  There was an elevation of the 
defensiveness scale above normal limits.  He observed that 
the individuals with that type of test taking attitude were 
usually clinically defensive.  The clinical scales were all 
within normal limits, although it was noted that the 
schizophrenic scale was highly elevated.  The writer stated 
that these findings were in contrast to the findings of an 
MMPI that was administered in 1988.  The veteran's scores in 
1988 were noted to have been extremely on the schizophrenic 
scale.  The writer said this suggested problems related to 
psychosis.  He indicated that the results of the SCID 
suggested that delusions were likely.  He opined that the 
results of the testing were consistent with the diagnosis 
made in the March 2001 psychiatric report.  No opinion was 
expressed with respect to whether the veteran is competent.

At the RO's request, the March 2001 psychiatric examination 
report was reviewed by a VA psychologist.  The psychologist 
observed that the veteran had refused to cooperate with the 
plan to have him admitted for a period of observation and 
evaluation.  He said that the examiners had been instructed 
that they were not to read the seven volumes of his claims 
file.  He noted that the veteran had told his VA examiner 
that he did not have a problem with his finances.  He added 
that the psychological testing did not adequately address the 
question of whether the veteran was competent for VA 
purposes.  Absent any other information to the contrary that 
may have been contained in the claims files, the psychologist 
stated that it would not be possible to evaluate the 
veteran's competency based on interview or psychological 
testing.  He said it was apparent that the veteran had 
requested that the examiners be prevented from reading any 
information that might be contrary to his desire to handle 
his own funds.  

A VA mental disorders examination was conducted in April 
2001.  The examiner noted that the veteran had been scheduled 
to be admitted to the hospital for a period of observation 
and evaluation, but that he again refused to be admitted.  
There was no period of observation because of the veteran's 
refusal to cooperate.  In this regard, the veteran insisted 
that he never agreed to be admitted to the hospital.  He also 
stated that he had never requested that the previous 
examiners not be allowed to read his claims file.  He denied 
all psychiatric symptoms.  

Objectively, the veteran was oriented.  He denied any current 
or past problems with depression, manic episodes, or 
psychosis.  He admitted that he was quite angry with VA.  He 
stated he could not remember exactly when he got a payee for 
his money.  He was able to remember the name of his 
conservator.  The veteran maintained that the only reason he 
was assigned a guardian was because he missed a scheduled VA 
examination in the 1990s.  He denied any history of financial 
problems.  He asserted that having a guardian destroyed his 
personal affairs.  His financial status was discussed.  No 
diagnostic testing was administered.  However, reference was 
made to diagnostic testing performed on previous 
examinations.  The diagnosis was bipolar affective disorder, 
currently hypomanic.

After meeting with the veteran and discussing his financial 
situation, the examiner stated that he was in agreement with 
the findings made in the November 2000 examination report 
that the veteran was not competent to handle his own 
financial affairs.  He said the veteran was very difficult to 
interview because of his unwillingness or inability to 
disclose the nature of his illness.  The veteran was observed 
to express a great deal of anger over having a guardian 
although the record indicated that when he did have control 
over this he had severe difficulties in handling his own 
affairs.  The examiner stated that the record clearly 
demonstrated that the veteran was unable to handle his own 
financial affairs.

The veteran appeared before the RO for a personal hearing in 
September 2001.  He asserted that he was competent to handle 
his VA funds.  In this regard, he stated that he had been in 
control of his SSA disability benefits since he started 
receiving those benefits.  He denied any recent financial 
problems.  He outlined his monthly income and expenditures.  
He indicated that some of his expenses involved giving money 
to his children and grandchildren.  He said that if he were 
given control of his VA funds, he would move out of town and 
into an apartment.  He argued that it is was impossible for 
him to get an unbiased opinion from VA regarding his 
competency.

III.  Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (2001).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2001); see also 38 C.F.R. § 3.102 (2001).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c) (2001).  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

On careful review of all of the evidence of record, there is 
no doubt that the veteran is incapable of administering his 
VA benefits.  VA psychiatric examinations in June 1995, 
October 1997, and November 2000 disclosed that the veteran's 
continued poor insight and judgment associated with his 
psychiatric disability have rendered him unable to make sound 
decisions.  A similar finding was made in the report of the 
August 2000 field investigation and April 2001 mental 
disorders examination.  Of note, after reviewing the record, 
interviewing the veteran and speaking with his brother, 
conservator, and former conservator, the field examiner 
determined that the veteran was incapable of handling his 
financial affairs due to his spend thrift habits and lack of 
good judgment and prudence with regard to money.  The report 
of the November 2000 examination indicated that the veteran 
had been AMA, noncompliant with medications, and had a 
history of violence toward family members and VA personnel, 
and a history of incurring debts.  

The reports of the aforementioned VA examinations also 
indicate that the veteran routinely denied having any current 
psychiatric disability or needing any psychiatric treatment 
or supervision.  Indeed, in his November 1997 letter to the 
MROC, the veteran confirmed the impressions of the examiners.  
The Board notes that the examination and field investigation 
reports are detailed in their evaluation of the veteran and 
reflect that his claims files were carefully reviewed, and 
further notes that the conclusions to the effect that the 
veteran is incompetent are consistent with both his behavior 
on evaluation and his 100 percent rating for a psychiatric 
disability.

The Board acknowledges that SSA has determined that the 
veteran is competent to directly receive disability benefits 
from that agency, apparently based on statements by Dr. 
Nyhus, and that Drs. Lausterer, Nyhus, and Brandt have 
concluded that the veteran is competent to manage his 
financial benefits.  Initially, the Board notes that it is 
not bound by the legal criteria concerning the determination 
of ability to manage disability benefits received from SSA, 
but rather must follow the legal criteria governing 
competency to manage VA benefits.  With regard to Dr. 
Lausterer, the record reflects that he made clear that his 
conclusion of competency was based on the assurances of the 
veteran's son, and not on his own medical judgment.  With 
respect to Dr. Nyhus, while he is a physician, he is notably 
not a psychiatrist or a psychologist.  See generally, Black 
v. Brown, 10 Vet. App. 279 (1997).  Moreover, he has not been 
consistent in his evaluation of the veteran's competency and 
there is no indication that he has reviewed the veteran's 
claims files at any point or that he is otherwise familiar 
with the veteran's psychiatric history, especially in light 
of the absence of any findings with respect to the veteran's 
history of psychiatric disability, other than for chronic 
anxiety.  Similarly, the opinion from Dr. Brandt is of little 
probative value because it is based primarily on information 
provided by the veteran.  There is no indication that Dr. 
Brandt had the opportunity to review the veteran's folder.  
Further, there is sufficient evidence that the veteran is not 
an accurate historian when it comes to his medical and 
financial history.

The Board also acknowledges that the report of the March 2001 
VA psychiatric examination is favorable to the veteran's 
claim.  The examiner opined that the veteran did not appear 
to have any cognitive or memory deficit which would prevent 
him from being able to handle his finances.  However, the 
veteran's claims folders were not available for review.  The 
veteran served as the primary source of information.  As 
illustrated at the other examinations, he is not a reliable 
historian.  Moreover, the examiner indicated that he wished 
to withhold such a decision pending the findings of 
psychological testing and the history of independent 
functioning.  In other words, the examiner was not willing to 
render an opinion on whether the veteran was competent until 
the veteran underwent psychological testing and his claims 
folders were reviewed.

In contrast, the examiners at the veteran's June 1995, 
October 1997, November 2000, and April 2001 VA examinations 
determined that the veteran is, in fact, incapable of 
handling his financial benefits, basing this determination on 
a comprehensive review of all of the evidence of record, 
including the opinions of Dr. Nyhus.  In addition, the VA 
examiners supported their opinions by identifying the 
specific evidence present in the record and on evaluation 
which influenced their decisions. The Board finds that the 
conclusions contained in the June 1995, October 1997, 
November 2000, and April 2001 VA examinations are better 
supported by evidence and analysis than those provided by Dr. 
Lausterer, Dr. Nyhus, or Dr. Brandt or in the March 2001 
examination report, and are of greater probative value.

The Board notes that the veteran reported at his June 1998 
hearing that he now takes his medications as prescribed.  
Similarly, at the time of his November 2000 and March 2001 
examinations, he reported that he took his medications on an 
as needed basis.  However, in light of his documented history 
of noncompliance with his medications, the Board finds that 
his statements lack probative value, especially in light of 
his continued refusal to seek psychiatric supervision or 
participate in the scheduled periods of observation and 
evaluation.  Further, the record reflects that while the 
veteran has not sought hospitalization since 1992, he was 
involuntarily committed in 1999.  Subsequently, when he was 
deemed to be no longer a danger to himself or others, the 
veteran discharged himself from the hospital against medical 
advice.  As referenced in the June 1995, October 1997, and 
November 2000 examination reports, the veteran should seek 
psychiatric treatment and monitoring of his compliance with 
his medications.

In addition, although the veteran contends, in contradiction 
to the findings on VA examination, that he has demonstrated 
fiscal responsibility by adopting a budget, the evidence 
demonstrates that he has continued, since at least 1994, to 
make unauthorized withdrawals from his bank account and to 
nevertheless assert to his conservator that he requires 
additional funds.  The Board notes that in his May 1997 
letter to a judge of Cass County, North Dakota, the veteran's 
conservator reported that his expenses continued to exceed 
his income.  Further, one of the conclusions made in the 
November 2000 examination report was that the veteran was a 
vulnerable individual who was subject to giving away his 
money without being able to care for himself.

The record in its entirety leads the Board to conclude that 
the veteran lacks the mental capacity to manage his own 
affairs in a responsible manner.  The evidence is not in 
equipoise on this matter, but rather is clear and convincing, 
and is overwhelmingly in favor of a finding of incompetency.  
Finally, the record shows that the veteran submitted a 
request in January 2002 that he be scheduled for a 72-hour 
period of observation and evaluation (O&E).  As discussed 
above, the veteran was scheduled to undergo periods of O&E in 
March and April 2001.  In both instances, he refused to be 
admitted to inpatient psychiatric services.  There is nothing 
in the record that would indicate that the veteran would 
avail himself to an O&E at this time.  Moreover, neither a 
period of O&E nor another examination is needed since the 
extensive medical evidence currently of record provides 
sufficient information for the Board to fairly decide the 
veteran's claim.  As explained above, the evidence of record 
establishes without a doubt that the veteran is incapable of 
administering his VA benefits.


ORDER

The Board having determined that the veteran is not competent 
for VA purposes, the appeal is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

